UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): April 18, 2014 POZEN INC. (Exact Name of Registrant as Specified in Charter) Delaware 000-31719 62-1657552 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 1414 Raleigh Road, Suite 400 Chapel Hill, North Carolina (Address of Principal Executive Offices) (Zip Code) (919) 913-1030 (Registrant's telephone number, including area code) Not applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form8-K is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17CFR230.425). o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17CFR240.14a-12). o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)). o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17CFR 240.13e-4(c)). Item 8.01. Other Events. On April 18, 2014, Kenneth B. Lee, Jr., a member of the Board of Directors (the “Board”) of POZEN Inc. (“POZEN”) and Chairman of the Compensation Committee of the Board, sent a letter to certain POZEN stockholders to apprise them of certain undertakings of the Compensation Committee of the Board relating to POZEN’s annual meeting of stockholders, scheduled for June 4, 2014.A copy of this letter is furnished with this Current Report on Form 8-K as Exhibit 99.1 and an additional copy will be included in POZEN’s definitive proxy statement relating to the annual meeting of stockholders. Additional Information and Where You Can Find It POZEN intends to file a definitive proxy statement and other relevant materials with the Securities and Exchange Commission (the “SEC”) relating to POZEN’s annual meeting of stockholders. The proxy statement and other relevant materials, and any other documents to be filed by POZEN with the SEC, may be obtained free of charge at the SEC’s website at www.sec.gov or by contacting POZEN atPOZEN Inc., 1414 Raleigh Road, Suite 400, Chapel Hill, North Carolina 27517 or our telephone number is (919) 913-1030.Stockholders of POZEN are urged to read the proxy statement and the other relevant materials when they become available before making any voting decision with respect to each of the matters being considered at such annual meeting because they will contain important information about such matters. Mr. Lee and POZEN’s executive officers, directors and other members of their management and employees, under SEC rules, may be deemed to be participants in the solicitation of proxies from POZEN’s stockholders. A list of the names of POZEN’s executive officers and directors and a description of their respective interests in POZEN are set forth in the proxy statement when it becomes available. Item 9.01. Financial Statements and Exhibits. (c) Exhibits. Exhibit No. Description Letter to Stockholders, dated as of April 18, 2014 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. POZEN Inc. By: /s/ William L. Hodges Name: William L. Hodges Title: Chief Financial Officer Date:April 18, 2014 3
